Title: To Thomas Jefferson from Moustier, 2 November 1787
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



à Brest le 2. 9bre. 1787.

Vous avez très bien jugé, Monsieur, l’effet du vent qui me retient ici. Je suis dedomagé du delai que j’eprouve par la nouvelle que j’ai reçue. On ne me l’a point donnée directement et je ne l’ai sue que par le Commandant de la Marine qui a reçu avant hier ses ordres par un Courier. Je regarde comme un bien de s’assurer de la paix pour le moment, pourvû que l’on n’y compte pas trop. La secousse nous aura fait du bien et je suis à peu près sur que nous ne nous endormirons pas. Au reste à en juger par l’activité dont j’ai été temoin je doute que les Anglois eûssent eû l’avantage sur nous au printems. Le port est bien garni et la rade commençoit à l’etre. J’ai vû de mes yeux doubler 7. vaisseaux de ligne et quelques fregattes en cuivre, sans compter tous ceux qui l’etoient dejà. La célérité avec laquelle on fait des armemens ici, est surprenante. Nous avons aussi un grand avantage pour nous procurer des matelots qui etoient dejà ici en grand nombre lequel alloit augmenter chaque jour. Je crois, Monsieur, ces details satisfaisans pour les veritables amis de la France et c’est à ce titre que je vous les communique.
J’aurois bien desiré un mot dans votre lettre sur la decision de notre Cour relative au Commerce entre les deux Nations. Comme l’on me supose parti, je reste sans informations officielles. J’ai reçu par une autre voie le raport qui a dû etre fait sur cet objet avec toutes les pieces qui en forment la baze. Je me suis beaucoup occupé ici de recherches sur les bois de l’Amerique Septentrionale propres à la construction des Vaisseaux. Il y a eû la dessus des essais defavorables et l’exemple le plus frapant a été l’America qui est tombé en poussiere au point qu’il n’en est pas resté un morceau de bois sain. Cependant pour conserver le souvenir de la bonne volonté qu’ont eue les Americains-unis en le donnant au Roi, on construit actuellement un vaisseau neuf qui sera lancé dans peu de mois et portera le même nom. Si dans la realité le territoire des Etats Unis produit des bois de construction et autres munitions navales propres à notre marine militaire, il me paroit qu’il conviendroit pour leur reputation et par consequent pour les interets generaux que le Congrès fit l’entreprise de faire parvenir ici un assortiment bien fait de toutes les munitions navales qui pourroient y etre employées et devenir par la suite un grand objet de commerce fondé sur l’Agriculture et une navigation etendue. Si cette idée vous paroit utile vous pourrez, Monsieur, contribuer  infiniment à son exécution en la presentant sous le jour qui vous paroitra le plus favorable. Je partirai muni de reponses à une infinité de questions et d’observations que j’ai faites à ce sujet.
Mde. de Brehan me charge de la rapeller à votre Souvenir. Elle est bien contrariée du retard qu’Elle eprouve. Je crains fort que nous n’ayons une navigation fort desagreable. Si j’etois seul, je n’y verrois que demi-mal.
J’ai l’honneur d’etre avec un trés sincere et parfait attachement, Monsieur, Votre très humble et très obeissant Serviteur,

Le Cte. De Moustier


Votre lettre que j’ai reçue aujourdhui pour Mr. Jay a été jointe aux autres et je l’ai apostillée sur l’envelope reçue le 2. 9bre.

